Appeals by defendant from two judgments of the Supreme Court, Queens County (Lonschein, J.), both rendered March 22, 1982, convicting him of attempted burglary in the second degree and burglary in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Under the circumstances, the police officer had reasonable suspicion to stop defendant and could use his gun to bring him to a safer location (People v Chestnut, 51 NY2d 14, cert denied 449 US 1018; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931). We have examined defendant’s other contentions and find them to be without merit. Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.